Exhibit 10.1

 

 

 

[Published CUSIP Number:                                    ]

 

 

CREDIT AGREEMENT

 

Dated as of March 17, 2006

 

among

 

UNIVISION COMMUNICATIONS INC.,

and

UNIVISION OF PUERTO RICO INC.

as the Borrowers,

 

CERTAIN DOMESTIC SUBSIDIARIES OF UNIVISION COMMUNICATIONS INC.,

as the Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer,

 

CITIGROUP GLOBAL MARKETS INC.

as Syndication Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

BANC OF AMERICA SECURITIES LLC,

and

CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Book Managers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

19

1.03

Accounting Terms

20

1.04

Rounding

21

1.05

Times of Day

21

1.06

Letter of Credit Amounts

21

1.07

Exchange Rates; Currency Equivalents

21

1.08

Additional Alternative Currencies

22

1.09

Change of Currency

22

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

22

2.01

Revolving Loans

22

2.02

Borrowings, Conversions and Continuations of Loans

23

2.03

Letters of Credit

25

2.04

Prepayments

33

2.05

Termination or Reduction of Aggregate Revolving Commitments

33

2.06

Repayment of Loans

34

2.07

Interest

34

2.08

Fees

34

2.09

Computation of Interest and Fees

35

2.10

Evidence of Debt

35

2.11

Payments Generally; Administrative Agent’s Clawback

36

2.12

Sharing of Payments by Lenders

37

2.13

Concerning Joint and Several Liability of the Borrowers

38

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

39

3.01

Taxes

39

3.02

Illegality

41

3.03

Inability to Determine Rates

42

3.04

Increased Costs

42

3.05

Compensation for Losses

43

3.06

Mitigation Obligations; Replacement of Lenders

44

3.07

Survival

44

 

 

 

ARTICLE IV GUARANTY

44

4.01

The Guaranty

44

4.02

Obligations Unconditional

45

4.03

Reinstatement

46

4.04

Certain Additional Waivers

46

4.05

Remedies

46

4.06

Rights of Contribution

46

4.07

Guarantee of Payment; Continuing Guarantee

47

4.08

Release and Discharge of Guaranty

47

 

 

 

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

47

5.01

Conditions of Initial Credit Extension

47

5.02

Conditions to all Credit Extensions

49

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

49

6.01

Existence, Qualification and Power

49

6.02

Authorization; No Contravention

50

 

i

--------------------------------------------------------------------------------


 

6.03

Governmental Authorization; Other Consents

50

6.04

Binding Effect

50

6.05

Financial Statements; No Material Adverse Effect; No Internal Control Event

50

6.06

Litigation

51

6.07

No Default

51

6.08

Environmental Compliance

51

6.09

Taxes

51

6.10

ERISA Compliance

51

6.11

Subsidiaries

52

6.12

Margin Regulations; Investment Company Act

52

6.13

Disclosure

52

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

52

7.01

Financial Statements

53

7.02

Certificates; Other Information

54

7.03

Notices

55

7.04

Payment of Taxes

56

7.05

Preservation of Existence

56

7.06

Maintenance of Properties

56

7.07

Maintenance of Insurance

57

7.08

Compliance with Laws

57

7.09

Books and Records

57

7.10

Inspection Rights

57

7.11

Additional Guarantors

57

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

58

8.01

Liens

58

8.02

Investments

59

8.03

Indebtedness

60

8.04

Fundamental Changes

60

8.05

Restricted Payments

61

8.06

Transactions with Affiliates

61

8.07

Burdensome Agreements

61

8.08

Use of Proceeds

61

8.09

Financial Covenants

62

 

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

62

9.01

Events of Default

62

9.02

Remedies Upon Event of Default

64

9.03

Application of Funds

64

 

 

 

ARTICLE X ADMINISTRATIVE AGENT

65

10.01

Appointment and Authority

65

10.02

Rights as a Lender

66

10.03

Exculpatory Provisions

66

10.04

Reliance by Administrative Agent

67

10.05

Delegation of Duties

67

10.06

Resignation of Administrative Agent

67

10.07

Non-Reliance on Administrative Agent and Other Lenders

68

10.08

No Other Duties; Etc.

68

10.09

Administrative Agent May File Proofs of Claim

68

10.10

Guaranty Matters

69

 

 

 

ARTICLE XI MISCELLANEOUS

69

11.01

Amendments, Etc.

69

11.02

Notices and Other Communications; Facsimile Copies

71

 

ii

--------------------------------------------------------------------------------


 

11.03

No Waiver; Cumulative Remedies

72

11.04

Expenses; Indemnity; and Damage Waiver

72

11.05

Payments Set Aside

74

11.06

Successors and Assigns

74

11.07

Treatment of Certain Information; Confidentiality

78

11.08

Set-off

79

11.09

Interest Rate Limitation

79

11.10

Counterparts; Integration; Effectiveness

79

11.11

Survival of Representations and Warranties

79

11.12

Severability

80

11.13

Replacement of Lenders

80

11.14

Governing Law; Jurisdiction; Etc.

81

11.15

Waiver of Right to Trial by Jury

81

11.16

California Judicial Reference

82

11.17

No Advisory or Fiduciary Responsibility

82

11.18

USA PATRIOT Act Notice

83

11.19

Judgment Currency

83

 

 

 

SCHEDULES

 

 

 

 

2.01

Commitments and Applicable Percentages

 

6.11

Subsidiaries

 

8.01

Liens Existing on the Closing Date

 

8.02

Investments Existing on the Closing Date

 

8.03

Indebtedness Existing on the Closing Date

 

11.02

Certain Addresses for Notices

 

11.06

Processing and Recordation Fees

 

 

 

 

EXHIBITS

 

 

 

 

2.02

Form of Loan Notice

 

2.10(a)

Form of Note

 

5.01(b)

Form of Opinion of Counsel

 

7.02

Form of Compliance Certificate

 

7.11

Form of Joinder Agreement

 

11.06

Form of Assignment and Assumption

 

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of March 17, 2006 among UNIVISION
COMMUNICATIONS INC., a Delaware corporation (the “Company”), and UNIVISION OF
PUERTO RICO INC., a Delaware corporation (the “Subsidiary Borrower”, together
with the Company, the “Borrowers” and each a “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.

 

The Borrowers have requested that the Lenders provide $1,000,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I


 


DEFINITIONS AND ACCOUNTING TERMS


 


1.01         DEFINED TERMS.


 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is ONE BILLION DOLLARS ($1,000,000,000).

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency”  means each currency (other than Dollars) that is
approved in accordance with Section 1.08.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as applicable, at such time on the basis of the Spot Rate

 

--------------------------------------------------------------------------------


 

(determined as of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

 

“Applicable Percentage” means with respect to any Lender at any time, with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
effect on the Closing Date is set forth opposite the name of such Lender on
Schedule 2.01.

 

“Applicable Rate” means the following percentages per annum, based upon the Debt
Rating as set forth below:

 

Pricing
Tier

 

Debt Rating

 

Facility Fee

 

Utilization Fee

 

Eurodollar Rate
Loans

 

Letters of Credit
Fee

 

1

 

³ A- / A3

 

0.060

%

0.075

%

0.19

%

0.19

%

2

 

BBB+ / Baa1

 

0.080

%

0.100

%

0.22

%

0.22

%

3

 

BBB / Baa2

 

0.100

%

0.125

%

0.30

%

0.30

%

4

 

BBB- / Baa3

 

0.125

%

0.150

%

0.375

%

0.375

%

5

 

< BBB- / Baa3

 

0.175

%

0.150

%

0.475

%

0.475

%

 

provided that (a) if the respective Debt Ratings is issued by the foregoing
rating agencies differ by one level, then the Pricing Tier for the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Tier 1 being the
highest and the Debt Rating for Pricing Tier 5 being the lowest); (b) if there
is a split in Debt Ratings of more than one level, then the Pricing Tier that is
one level lower than the Pricing Tier of the higher Debt Rating shall apply;
(c) if the Company has only one Debt Rating, the Pricing Tier that is one level
lower than that of such Debt Rating shall apply; and (d) if the Company does not
have any Debt Rating, Pricing Tier 5 shall apply.  Initially, the Applicable
Rate shall be set at Pricing Tier 3.  Thereafter, each change in the Applicable
Rate resulting from a publicly announced change in the Debt Rating shall be
effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Administrative Agent or the L/C Issuer, as
the case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and

 

2

--------------------------------------------------------------------------------


 

accepted by the Administrative Agent, in substantially the form of Exhibit 11.06
or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease, and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2005 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.05, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“BAS” means Banc of America Securities LLC, in its capacity as joint lead
arranger and book manager.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 0.50% and (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate.”  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

3

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used for purposes of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, whether or not applicable), other than a
member of the Perenchio Group, is or becomes the beneficial owner, directly or
indirectly, of more than 50% of the total voting power of the Voting Stock of
the Company, (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Company (or any Person directly or indirectly
Controlling the Company) by Persons who were neither (i) nominated by the
management of the Company or by persons who were members of the board of
directors as of the Closing Date or members elected by a majority of such
members nor (ii) appointed by directors so nominated or (c) any Person or two or
more Persons, other than a member of the Perenchio Group, acting in concert
shall have acquired by contract or otherwise, the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Company, or control over the Voting Stock of the Company on a fully-diluted
basis (and taking into account all such Voting Stock that such Person or group
has the right to acquire pursuant to any option right) representing fifty (50%)
or more of the combined voting power of such Voting Stock.

 

“Closing Date” means the date of this Agreement.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

 

“Communications Act” means the Communications Act of 1934 and the rules and
regulations issued thereunder.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Materials” has the meaning specified in Section 7.02.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense for such period, (iv) the cost reduction
plan charge of $30,289,000 in 2005 and (v) other non-cash charges to the extent
not representing an accrual or reserve for a future cash expense minus (b) to
the extent included in calculating such Consolidated Net Income, other non-cash
gains.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of, without
duplication, (i) all interest, premium payments, debt discount, fees, charges
and related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP (net of interest
income), plus (ii) the portion of rent expense with respect to such period under
capital leases that is treated as interest in accordance with GAAP plus
(iii) the implied interest component of Synthetic Leases with respect to such
period.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended for which the Company has delivered financial statements
pursuant to Section 7.01(a) or (b) to (b) Consolidated Interest Charges for the
period of the four fiscal quarters most recently ended for which the Company has
delivered financial statements pursuant to Section 7.01(a) or (b).

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Funded Indebtedness of the Company and its Subsidiaries on a consolidated
basis as of such date to (b) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended for which the Company has delivered
financial statements pursuant to Section 7.01(a) or (b).

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income (or loss) of the Company
and its Subsidiaries (excluding extraordinary gains and extraordinary losses)
for that period.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

 

5

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Company or any Subsidiary (including the
Equity Interests of any Subsidiary), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent”  means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as
applicable, at such time on the basis of the Spot Rate (determined as of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

6

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“Eurodollar Base Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in Same Day Funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent to be equal
to the quotient obtained by dividing (a) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period by (b) one minus the Eurodollar
Reserve Percentage for such Eurodollar Rate Loan for such Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Event of Default” means each of the events specified in Section 9.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of a Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office or applicable Lending Office is located or by any Governmental
Authority solely as a result of a present or former connection between such

 

7

--------------------------------------------------------------------------------


 

recipient and the jurisdiction of such Governmental Authority other than any
such connection that would not have arisen but for such recipient having
executed, delivered or performed its obligations or received a payment under, or
enforced, any of the Loan Documents), (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
a Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 11.13), any United
States withholding tax that is imposed on amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 3.01(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from a Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

 

“FCC” means the Federal Communications Commission or any successor thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated February 10, 2006 among the
Company, the Administrative Agent and BAS.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes. 
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

 

(b)           all purchase money Indebtedness;

 

(c)           the principal portion of all obligations under conditional sale or
other title retention agreements relating to property purchased by such Person
(other than customary

 

8

--------------------------------------------------------------------------------


 

reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business);

 

(d)           all unreimbursed drawings under standby letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(e)           all obligations in respect of the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 90 days after
the date on which such trade account payable was invoiced and (ii) to the extent
not constituting borrowed money, obligations specifically with respect to the
production, distribution and acquisition of programming, talent, recorded music
or publishing rights);

 

(f)            the Attributable Indebtedness;

 

(g)           all obligations of such Person to redeem preferred stock on or
prior to the Maturity Date, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;

 

(h)           all Funded Indebtedness of others secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed;

 

(i)            all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (h) above of another Person; and

 

(j)            all Funded Indebtedness of the types referred to in clauses
(a) through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent that Funded
Indebtedness is expressly made non-recourse to such Person.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or

 

9

--------------------------------------------------------------------------------


 

level of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means each Domestic Subsidiary of the Company identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.11, together with their successors and permitted
assigns.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

 

“Guaranty Release Conditions” means each of the following conditions:

 

(a)           the Administrative Agent shall have received evidence reasonably
satisfactory to it that the Company’s Debt Rating is BBB or better by S&P and
Baa2 or better by Moody’s;

 

(b)           no Default shall exist;

 

(c)           all Subsidiaries’ Guarantees of the Senior Notes shall have been
(or contemporaneously with the release of the Guaranty hereunder shall be)
released; and

 

(d)           a Guarantee Trigger Event shall not have occurred after the
conditions set forth in clauses (a), (b) and (c) have been satisfied;

 

“Guaranty Trigger Event” means that after the satisfaction of the condition set
forth in clause (a) of the definition of “Guaranty Release Conditions,” the
Company’s Debt Rating is below BBB by S&P or below Baa2 by Moody’s.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Immaterial Subsidiary” mean any Subsidiary (other than (a) the Subsidiary
Borrower and (b) any Subsidiaries, the only assets of which are Media Licenses)
which has assets with a book value and fair market value of less than
$25,000,000 (and the aggregate amount of assets of all such Immaterial
Subsidiaries does not exceed $100,000,000) and are not party to any material
contracts.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

10

--------------------------------------------------------------------------------


 

(a)           all Funded Indebtedness;

 

(b)           the Swap Termination Value of any Swap Contract;

 

(c)           all obligations arising under standby letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

(d)           all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (c) above of any other Person; and

 

(e)           all Indebtedness of the types referred to in clauses (a) through
(d) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

 

For purposes hereof, the amount of any obligation arising under standby letters
of credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments shall be the maximum amount available to be drawn thereunder.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or, to the
extent available to all Lenders, nine or twelve months thereafter, as selected
by a Borrower in its Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

11

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an acquisition by such Person, in a
single transaction or in a series of related transactions, of all or any
substantial portion of the property of another Person or at least a majority of
the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.11 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.11.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means, individually or collectively as the context may require,
(a) Bank of America in its capacity as issuer of Letters of Credit hereunder,
(b) to the extent that a prospective foreign beneficiary of a Letter of Credit
refuses to accept a Letter of Credit issued by Bank of America, any other Lender
that agrees with the Company to issue Letters of Credit hereunder to such
foreign beneficiary provided that (i) the Company and such Lender notify the
Administrative Agent and (ii) not more than

 

12

--------------------------------------------------------------------------------


 

two Lenders may be selected by the Company pursuant to this clause (b), or
(c) any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and each other Person that becomes a “Lender” in accordance with
this Agreement, their successors and assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.  Letters
of Credit may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $100,000,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, and the Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02.

 

13

--------------------------------------------------------------------------------


 

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities, operations or financial
condition of the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Company or the Loan Parties taken as a whole to
perform its or their material obligations under any Loan Document; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Maturity Date” means March 17, 2011; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Media License” means any franchise, license, permit, certificate, ordinance,
approval or other authorization, or any renewal or extension thereof, from any
federal, state or local government or governmental agency, department or body
that is necessary for the broadcast or other operations of the Company or any of
its Subsidiaries.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Note” has the meaning specified in Section 2.10(a).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.  The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party and any
Lender or Affiliate of a Lender that is entered into in the ordinary course of
business and not for speculative purposes and (b) all obligations under any
Treasury Management Agreement between any Loan Party and any Lender or Affiliate
of a Lender.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

14

--------------------------------------------------------------------------------


 

“Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the Dollar Equivalent
of the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrowers of Unreimbursed
Amounts.

 

“Overnight Rate”  means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Perenchio Group” means (a) A. Jerrold Perenchio (“Perenchio”), (b) Perenchio’s
spouse and lineal descendants, (c) Perenchio’s personal representatives and
heirs, (d) any trustee of any trust created primarily for the benefit of any,
some or all of such spouse and lineal descendants or of any revocable trust
created by Perenchio, (e) such trust, (f) following the death of Perenchio, all
beneficiaries under such trust, (g) any entity, all of the equity of which is
directly or indirectly owned by any of the foregoing which is not an Affiliate
of any other Person and (h) any Affiliate of Perenchio.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 7.02.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.09, that any material Disposition, Restricted Payment or
material acquisition shall be deemed to have occurred as of the first day of the
most recent four fiscal quarter period preceding the date of such transaction
for which the Company was required to deliver financial statements pursuant to
Section 7.01(a) or (b).  In connection with the foregoing, (a) income statement
and cash flow statement items (whether positive or negative) attributable to any
property Disposed of in such material Disposition shall

 

15

--------------------------------------------------------------------------------


 

be excluded to the extent relating to any period occurring prior to the date of
such transaction, (b) any Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period,
(c) with respect to any material acquisition, (i) income statement items
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Company
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 and (B) such items are supported by financial
statements or other information reasonably satisfactory to the Administrative
Agent and (ii)  pro forma adjustments arising out of events which are directly
attributable to such acquisition may be included so long as such adjustments are
factually supportable and are expected to have a continuing impact, in each case
as determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as interpreted by the Staff of the Securities and
Exchange Commission and (c) any Indebtedness incurred or assumed by the Company
or any Subsidiary (including the Person or property acquired) in connection with
such transaction and any Indebtedness of the Person or property acquired in any
such transaction which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.  For
purposes of this definition (1) ”material Disposition” means any Disposition of
assets for aggregate consideration paid to the Company and its Subsidiaries
exceeding $150,000,000 and (2) ”material acquisition” means any transaction of
the type described in clause (c) of the definition of “Investment” in which the
aggregate consideration paid by the Company and its Subsidiaries exceeds
$150,000,000.

 

“Program License Agreements” means, collectively, (i) that certain Second
Amended and Restated Program License Agreement dated as of December 19, 2001,
between Televisa Internacional, S.A. de C.V., a Mexican corporation
(“Televisa”), and the Company, (ii) that certain Second Amended and Restated
Program License Agreement dated as of December 19, 2001, between Venevision
International Corporation, a Delaware corporation (“Venevision”), and the
Company and (iii) the program license agreements entered into or to be entered
into by Puerto Rico Opco and (if applicable) the Company with Televisa and/or
Venevision (or affiliates thereof) with respect to licensing of programming to
the television stations owned by Puerto Rico Opco, and the guaranties of the
obligations of any such affiliates thereunder by Televisa and/or Venevision, as
the case may be.

 

“Puerto Rico Opco” means Univision Puerto Rico Station Operating Company, a
Delaware corporation.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

16

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein. 
The unfunded Commitments of, and the outstanding Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party and any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the Company’
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or property for any of the foregoing.

 

“Revaluation Date” means each of the following:  (a) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (b) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (c) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall determine or the Required Lenders shall require.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to a Borrower pursuant to Section 2.01 and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto or in any documentation executed by such Lender
pursuant to Section 2.01(b), as applicable, as such amount may be adjusted from
time to time in accordance with this Agreement.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as applicable, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

17

--------------------------------------------------------------------------------


 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Senior Notes” means the Company’s 7.85% senior notes due 2011 with a face value
of $500,000,000 and the Company’s three-, four- and five-year senior notes due
2006, 2007 and 2008 with an aggregate face value of $700,000,000 (and any
refinancings thereof).

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

 

“Subsidiary Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Subsidiary Borrower Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $200,000,000.  The Subsidiary Borrower
Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

18

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $75,000,000.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 


1.02         OTHER INTERPRETIVE PROVISIONS.


 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

19

--------------------------------------------------------------------------------


 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 


1.03         ACCOUNTING TERMS.


 

(a)           Generally.  Except as otherwise specifically prescribed herein,
all accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Company
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.

 

(b)           Changes in GAAP.  The Company will provide a written summary of
material changes in GAAP and in the consistent application thereof with each
annual and quarterly Compliance Certificate delivered in accordance with
Section 7.02(b).  If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Company or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other

 

20

--------------------------------------------------------------------------------


 

documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Company and its Subsidiaries
or to the determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46R – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (December 2003) as if such
variable interest entity were a Subsidiary as defined herein.

 


1.04         ROUNDING.


 

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 


1.05         TIMES OF DAY.


 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 


1.06         LETTER OF CREDIT AMOUNTS.


 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 


1.07         EXCHANGE RATES; CURRENCY EQUIVALENTS.


 

(a)           The Administrative Agent or the L/C Issuer shall determine as of
each Revaluation Date the Spot Rates to be used for calculating Dollar
Equivalent amounts of Letters of Credit and Outstanding Amounts denominated in
an Alternative Currency.  Such Spot Rates shall be effective as of each such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur. 
Except as otherwise expressly provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

 

(b)           Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as applicable.

 

21

--------------------------------------------------------------------------------


 


1.08         ADDITIONAL ALTERNATIVE CURRENCIES.


 

(a)           The Company may from time to time request that Letters of Credit
be issued in a currency other than those specifically listed in the definition
of “Alternative Currency” (subject to the approval of the Administrative Agent
and the L/C Issuer); provided that such requested currency is a lawful currency
that is readily available and freely transferable and convertible into Dollars.

 

(b)           Any such request shall be made to the Administrative Agent, and
the Administrative Agent shall promptly notify the L/C Issuer thereof.  The L/C
Issuer shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the issuance of Letters of Credit in such requested currency.

 

(c)           Any failure by the L/C Issuer to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by the L/C Issuer to permit Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and the L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for the purposes of any
Letter of Credit issuances.  If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Company.

 


1.09         CHANGE OF CURRENCY.


 

Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any country and any
relevant market conventions or practices relating to the change in currency.

 


ARTICLE II


 


THE COMMITMENTS AND CREDIT EXTENSIONS


 


2.01         REVOLVING LOANS.


 

(a)           Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrowers in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, (ii) the Total Revolving
Outstandings attributable to the Subsidiary Borrower shall not exceed the
Subsidiary Borrower Sublimit and (iii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, shall not exceed such Lender’s
Revolving Commitment.  Within the limits of each Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01, prepay under Section 2.04, and reborrow under this
Section 2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein, provided, however, all Borrowings made on the
Closing Date shall be made as Base Rate Loans.

 

(b)           Increases of the Aggregate Revolving Commitments.  The Company
shall have the right, upon at least fifteen (15) Business Days’ prior written
notice to the Administrative Agent, to increase the Aggregate Revolving
Commitments by up to $500,000,000 in the aggregate in one or more increases, at

 

22

--------------------------------------------------------------------------------


 

any time prior to the date that is six (6) months prior to the Maturity Date,
subject, however, in any such case, to satisfaction of the following conditions
precedent:

 

(i)            the Aggregate Revolving Commitments shall not exceed
$1,500,000,000 without the consent of the Required Lenders;

 

(ii)           no Default shall have occurred and be continuing on the date on
which such increase is to become effective;

 

(iii)          the representations and warranties set forth in Article VI shall
be true and correct in all material respects on and as of the date on which such
increase is to become effective, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2.01(b), the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b) of
Section 7.01;

 

(iv)          such increase shall be in a minimum amount of $10,000,000 and in
integral multiples of $5,000,000 in excess thereof;

 

(v)           such requested increase shall only be effective upon receipt by
the Administrative Agent of (A) additional commitments in a corresponding amount
of such requested increase from either existing Lenders and/or one or more other
institutions that qualify as an Eligible Assignee (it being understood and
agreed that no existing Lender shall be required to provide an additional
commitment) and (B) documentation from each institution providing an additional
commitment evidencing their commitment and their obligations under this
Agreement in form and substance acceptable to the Administrative Agent;

 

(vi)          the Administrative Agent shall have received all documents
(including resolutions of the board of directors of the Borrowers) it may
reasonably request relating to the corporate or other necessary authority for
and the validity of such increase in the Aggregate Revolving Commitments, and
any other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent; and

 

(vii)         if any Revolving Loans are outstanding at the time of the increase
in the Aggregate Revolving Commitments, the Borrowers shall, if applicable,
prepay one or more existing Revolving Loans (such prepayment to be subject to
Section 3.05) in an amount necessary such that after giving effect to the
increase in the Aggregate Revolving Commitments, each Lender will hold its pro
rata share (based on its Applicable Percentage of the increased Aggregate
Revolving Commitments) of outstanding Revolving Loans.

 


2.02         BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS.


 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon a
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by a
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a

 

23

--------------------------------------------------------------------------------


 

Responsible Officer of the applicable Borrower.  Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto.  If a Borrower fails to specify a Type
of a Loan in a Loan Notice or if a Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If a Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by a Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans as described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by such
Borrower; provided, however, that if, on the date of a Borrowing of Revolving
Loans, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to such Borrower as provided
above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.

 

(d)           The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten Interest Periods in effect.

 

24

--------------------------------------------------------------------------------


 


2.03         LETTERS OF CREDIT.


 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars or in one or more Alternative Currencies for the account of
the Borrowers or any of their Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the
Borrowers or their Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(w) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (x) the Total Revolving Outstandings attributable to the Subsidiary
Borrower shall not exceed the Subsidiary Borrower Sublimit, (y) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage multiplied by the Outstanding Amount of all L/C
Obligations, shall not exceed such Lender’s Revolving Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by a Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by such Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, each Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly such Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

25

--------------------------------------------------------------------------------


 

(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder;

 

(F)           the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency; or

 

(G)           a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrowers or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender (which may include depositing Cash Collateral in an amount equal to
the Defaulting Lender’s Applicable Percentage of such Letter of Credit).

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of a Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion or such later date as
the L/C Issuer may determine in its sole discretion with respect to any Letter
of Credit denominated in an Alternative Currency) prior to

 

26

--------------------------------------------------------------------------------


 

the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may reasonably require.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may reasonably require.  Additionally, the Borrowers
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from a Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Section 5.02 shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the applicable Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

 

(iii)          If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the applicable Borrower shall not be required to
make a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has reasonably determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or a
Borrower that one or more of the

 

27

--------------------------------------------------------------------------------


 

applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing the L/C Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrowers and the Administrative Agent thereof.  In the case of a Letter of
Credit denominated in an Alternative Currency, the Company shall reimburse the
L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrowers shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrowers will reimburse the L/C
Issuer in Dollars.  In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the Borrowers of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.  Not later than 2:00 p.m.
on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Dollars or at the Applicable Time on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Borrowers shall reimburse the
L/C Issuer directly in an amount equal to the amount of such drawing; provided
that the Borrowers have received notice of such payment by 11:00 a.m. (or three
hours prior to the Applicable Time in the case of any payment under a Letter of
Credit to be reimbursed in an Alternative Currency) on such Honor Date,
otherwise the Borrowers shall make such payment not later than 11:00 a.m. (or
three hours prior to the Applicable Time in the case of any payment under a
Letter of Credit to be reimbursed in an Alternative Currency) on the Business
Day following the date on which the Borrowers receive such notice (together with
interest thereon).  In the case of a Letter of Credit denominated in Dollars,
the Borrowers shall reimburse the L/C Issuer in Dollars.  If the Borrowers fail
to so reimburse the L/C Issuer by such time, the L/C Issuer shall notify the
Administrative Agent whereupon the Administrative Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof.  In such event, the Borrowers shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the conditions set forth in Section 5.02 (other than the delivery of
a Loan Notice) and provided that, after giving effect to such Borrowing, the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments.  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage multiplied by the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender

 

28

--------------------------------------------------------------------------------


 

that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars, or if requested by the L/C Issuer
pursuant to the provisions of Section 2.03(c)(i), the equivalent amount thereof
in an Alternative Currency as determined by the Administrative Agent at such
time on the basis of the Spot Rate (determined as of such finding date) for the
purchase of such Alternative Currency with Dollars.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)          Until each Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrowers of a Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Overnight Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent demonstrable error.

 

29

--------------------------------------------------------------------------------


 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of cash collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrowers to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that a Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to a Borrower or any
Subsidiary or in the relevant currency markets generally; or

 

30

--------------------------------------------------------------------------------


 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, a Borrower or
any Subsidiary;

 

provided that nothing in this Section 2.03(e) shall be deemed a waiver of
(A) any rights of the Borrowers to the extent such waiver is not permitted under
applicable Law or (B) the provisos to the third and fourth sentences in
Section 2.03(f).

 

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will promptly notify the L/C Issuer.  The applicable Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.  The L/C Issuer will notify the
Administrative Agent on a monthly basis of the L/C Obligations with respect to
Letters of Credit issued by it.

 

(g)           Cash Collateral.

 

(i)            Upon the request of the Administrative Agent, (A) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an

 

31

--------------------------------------------------------------------------------


 

L/C Borrowing, or (B) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.

 

(ii)           The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order and as required to protect against the results
of exchange rate fluctuations.

 

(iii)          Sections 2.04 and 9.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder.  For purposes of this
Section 2.03, Section 2.04 and Section 9.02(c), “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash
or deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  The Borrowers hereby grant to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.

 

(h)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the applicable Borrower when a Letter of Credit is issued the
rules of the ISP shall apply to each Letter of Credit.

 

(i)            Letter of Credit Fees.  The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) equal
to the Applicable Rate times the Dollar Equivalent of the daily maximum amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. 
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, if (i) an Event of
Default exists under clause (i) of Section 9.01(a) or (ii) upon the request of
the Required Lenders, an Event of Default exists under clause (ii) of
Section 9.01(a), then the Letter of Credit Fees shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Borrowers shall pay directly to the L/C Issuer for its own
account a fronting fee in Dollars with respect to each Letter of Credit, at the
rate per annum specified in the Fee Letter, computed on the Dollar Equivalent
actual daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) and on a quarterly basis in arrears.  Such Letter of Credit fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such

 

32

--------------------------------------------------------------------------------


 

Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrowers shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrowers shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrowers hereby acknowledge that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrowers, and that the Borrowers’ business derives substantial benefits from
the businesses of such Subsidiaries.

 


2.04         PREPAYMENTS.


 

(a)           Voluntary Prepayments.  A Borrower may, upon notice from such
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding) and
(C) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding).  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by a Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

 

(b)           Mandatory Prepayments.  If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrowers shall immediately prepay Revolving Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that a Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.04(b) unless after the prepayment
in full of the Revolving Loans the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments then in effect.

 


2.05         TERMINATION OR REDUCTION OF AGGREGATE REVOLVING COMMITMENTS.


 

The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Outstanding
Amount of Revolving Loans and L/C Obligations; provided that (a) any such notice
shall be received by the Administrative Agent not later than 12:00 noon five
(5) Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an

 

33

--------------------------------------------------------------------------------


 

aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (c) if, after giving effect to any reduction of the Aggregate
Revolving Commitments or the Letter of Credit Sublimit, the Subsidiary Borrower
Sublimit exceeds the amount of the Aggregate Revolving Commitments, such
sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments.  Any reduction
of the Aggregate Revolving Commitments shall be applied to the Revolving
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued with respect thereto until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.

 


2.06         REPAYMENT OF LOANS.


 

The Borrowers shall repay to the Lenders on the Maturity Date the aggregate
principal amount of all Revolving Loans outstanding on such date.

 


2.07         INTEREST.


 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by a
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 


2.08         FEES.


 

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

 

(a)           Facility Fee.  The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
facility fee equal to the Applicable Rate times the actual daily amount of the
Aggregate Revolving Commitments (or, if the Aggregate Revolving Commitments have
terminated, on the Outstanding Amount of all Revolving Loans and L/C
Obligations), regardless of usage.  The facility fee shall accrue at all

 

34

--------------------------------------------------------------------------------


 

times during the Availability Period (and thereafter so long as any Revolving
Loans or L/C Obligations remain outstanding), including at any time during which
one or more of the conditions in Article V is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period (and, if
applicable, thereafter on demand).  The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)           Utilization Fees.  The Company shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a utilization fee equal to the Applicable Rate times the Total
Revolving Outstandings on each day that the Total Revolving Outstandings exceed
50% of the actual daily amount of the Aggregate Revolving Commitments then in
effect (or, if terminated, in effect immediately prior to such termination). 
The utilization fee shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period (and, if applicable, thereafter on demand).  The utilization
fee shall be calculated quarterly in arrears and if there is any change in the
Applicable Rate during any quarter, the daily amount shall be computed and
multiplied by the Applicable Rate for each period during which such Applicable
Rate was in effect.  The utilization fee shall accrue at all times, including at
any time during which one or more of the conditions in Article V is not met.

 

(c)           Other Fees.  The Company shall pay to BAS and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall be non-refundable for any reason whatsoever.

 


2.09         COMPUTATION OF INTEREST AND FEES.


 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent demonstrable error.

 


2.10         EVIDENCE OF DEBT.


 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent demonstrable error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the

 

35

--------------------------------------------------------------------------------


 

accounts and records of the Administrative Agent shall control in the absence of
demonstrable error.  Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each such promissory
note shall be in the form of Exhibit 2.10(a) (a “Note”).  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of demonstrable error.

 


2.11         PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.


 

(a)           General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the
date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. in the case of payment in Dollars or (ii) after the Applicable
Time specified by the Administrative Agent in the case of payments in an
Alternative Currency shall, in each case, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  Subject to the definition of “Interest Period”, if any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)           (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Base Rate Loans.  If the
Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same

 

36

--------------------------------------------------------------------------------


 

or an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

(ii)           Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrowers
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrowers has not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Overnight Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article V are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 11.04(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate
(i) any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner or (ii) any
Lender (other than the L/C Issuer with respect to Letters of Credit denominated
in an Alternative Currency) to make any payments or Loans in any currency other
than Dollars.

 


2.12         SHARING OF PAYMENTS BY LENDERS.


 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof

 

37

--------------------------------------------------------------------------------


 

as provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to a Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 


2.13         CONCERNING JOINT AND SEVERAL LIABILITY OF THE BORROWERS.


 

(a)           Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Agreement and the other Loan Documents, for the mutual
benefit, directly and indirectly, of each of the Borrowers and in consideration
of the undertakings of each of the Borrowers to accept joint and several
liability for the obligations of each of them.

 

(b)           Each Borrower shall be jointly and severally liable for all
amounts due to the Lenders under this Agreement and the other Loan Documents,
regardless of which Borrower actually receives Loans or other Credit Extensions
hereunder or the amount of such Loans or other Credit Extensions received or the
manner in which the Lenders account for such Loans or other Credit Extensions on
its books and records.  Each Borrower’s Obligations with respect to Loans or
other Credit Extensions made to it, and each Borrower’s Obligations arising as a
result of the joint and several liability of such Borrower hereunder, with
respect to Loans or other Credit Extensions made to the other Borrower
hereunder, shall be separate and distinct obligations, but all such Obligations
shall be primary obligations of each Borrower.

 

(c)           Each Borrower’s Obligations arising as a result of the joint and
several liability of such Borrower hereunder with respect to Loans or other
Credit Extensions made to the other Borrower hereunder shall, to the fullest
extent permitted by law, be unconditional irrespective of (i) the validity or
enforceability, avoidance or subordination of the Obligations of the other
Borrower or of any promissory note or other document evidencing all or any part
of the Obligations of the other Borrower, (ii) the absence of any attempt to
collect the Obligations from the other Borrower, any other guarantor, or any
other security therefor, or the absence of any other action to enforce the same,
(iii) the waiver, consent, extension, forbearance or granting of any indulgence
by the Administrative Agent or the Lenders with respect to any provision of any
instrument evidencing the Obligations of the other Borrower, or any part

 

38

--------------------------------------------------------------------------------


 

thereof, or any other agreement now or hereafter executed by the other Borrower
and delivered to the Administrative Agent or the Lenders, (iv) the failure by
the Administrative Agent or the Lenders to take any steps to perfect and
maintain their security interest in, or to preserve its rights to, any security
or collateral for the Obligations of the other Borrower, (v) the Administrative
Agent’s or any Lender’s election, in any proceeding instituted under the
Bankruptcy Code of the United States, of the application of
Section 1111(b)(2) of the Bankruptcy Code of the United States, (vi) any
borrowing or grant of a security interest by the other Borrower, as Debtor In
Possession under Section 364 of the Bankruptcy Code of the United States,
(vii) the disallowance of all or any portion of the Administrative Agent’s or
any Lender’s claim(s) for the repayment of the Obligations of the other Borrower
under Section 502 of the Bankruptcy Code of the United States, or (viii) any
other circumstances which might constitute a legal or equitable discharge or
defense of a guarantor or of the other Borrower.  With respect to each
Borrower’s Obligations arising as a result of the joint and several liability of
such Borrower hereunder with respect to Loans or other Credit Extensions made to
the other Borrower hereunder, such Borrower waives, until the Obligations (other
than inchoate indemnity obligations and any other obligations which, by their
terms, are to survive the termination of this Agreement) shall have been paid in
full and this Agreement and the other Loan Documents shall have been terminated,
any right to enforce any right of subrogation or any remedy which the
Administrative Agent or any Lender now has or may hereafter have against such
Borrower, any endorser or any guarantor of all or any part of the Obligations,
and any benefit of, and any right to participate in, any security or collateral
given to the Administrative Agent or any Lender to secure payment of the
Obligations or any other liability of the Borrowers to the Administrative Agent
or the Lenders.

 

(d)           Upon the occurrence and during the continuation of any Event of
Default, the Lenders may proceed directly and at once, without notice, against
any Borrower to collect and recover the full amount, or any portion of the
Obligations, without first proceeding against the other Borrower or any other
Person, or against any security or collateral for the Obligations.  Each
Borrower consents and agrees that the Lenders shall be under no obligation to
marshal any assets in favor of any Borrower or against or in payment of any or
all of the Obligations.

 

(e)           Notwithstanding any provision to the contrary contained herein or
in any other of the Loan Documents or Swap Contracts, the obligations of each
Borrower hereunder shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code of the United States or any comparable
provisions of any applicable Debtor Relief Law.

 


ARTICLE III


 


TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.01         TAXES.


 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Loan Parties hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Loan Party shall be
required by applicable law to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
such deductions and (iii) such Loan Party shall

 

39

--------------------------------------------------------------------------------


 

timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)           Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent, each Lender and the L/C Issuer, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate setting forth in reasonable detail the amount of such payment or
liability delivered to the Company by a Lender or the L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the L/C Issuer, shall be conclusive absent demonstrable
error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Status of Lenders.  In the event that a Borrower is resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Company or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the Company within the meaning of
section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv)          any other form or documentation prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrowers to determine the
withholding or deduction required to be made.

 

Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver, upon request of a Borrower or the
Administrative Agent two duly signed completed

 

40

--------------------------------------------------------------------------------


 

copies of IRS Form W-9.  If such Lender fails to deliver such forms, then the
Borrowers or the Administrative Agent may withhold from any payment to such
Lender an amount equivalent to the applicable backup withholding tax imposed by
the Code.  The Borrowers shall not be required to pay any additional or
indemnification amounts under this Agreement with respect to any backup
withholding taxes that would not have been imposed with respect to any payment
thereunder but for a failure by a Lender to comply with its obligations under
this paragraph.

 

In the event that a Borrower is resident in or conducts business in Puerto Rico,
each Lender that is not a resident of Puerto Rico for Puerto Rican tax purposes
shall file any certificate or document reasonably requested by such Borrower
and, when prescribed by applicable law and reasonably requested by such
Borrower, update or renew any such certificate or document, pursuant to any
applicable law or regulation, if such filing (i) would eliminate or reduce the
amount of withholding taxes imposed by Puerto Rico with respect to any payment
hereunder and (ii) would not, in the sole discretion of such Lender, result in a
legal, economic or regulatory disadvantage to such Lender.  The Borrowers shall
not be required to pay any additional or indemnification amounts under this
Agreement with respect to any Puerto Rican Taxes that would not have been
imposed with respect to any payment hereunder but for a failure by a Lender to
comply with its obligations under this paragraph.

 

(f)            Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall pay to such Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Loan Party under this Section with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Loan Party, upon the request of the Administrative Agent, such Lender
or the L/C Issuer, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

 


3.02         ILLEGALITY.


 

If any Lender determines that the introduction of or any change in or in the
interpretation of any Law after the date hereof has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurodollar Rate Loans,
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Company that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such

 

41

--------------------------------------------------------------------------------


 

prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 


3.03         INABILITY TO DETERMINE RATES.


 

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b)  adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to the Lenders of funding such
Loan, the Administrative Agent will promptly notify the Company and all
Lenders.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent revokes
such notice.  Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing, conversion or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 


3.04         INCREASED COSTS.


 

(a)           Increased Costs Generally.  Subject to the provisions of
Section 3.01 (which shall solely govern the matters covered therein), if any
Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the

 

42

--------------------------------------------------------------------------------


 

L/C Issuer’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and such Lender or L/C Issuer reasonably determines such reduction in
rate of return is material), then from time to time the Borrowers will pay to
such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent demonstrable error.  The Borrowers shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)           Recoupments.  If any Lender shall subsequently recoup any costs
(other than from a Borrower) for which such Lender has theretofore been
compensated by a Borrower under this Section 3.04, such Lender shall promptly
remit to the Company an amount equal to the amount of such recoupment.

 


3.05         COMPENSATION FOR LOSSES.


 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by a Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by such
Borrower;

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13; or

 

43

--------------------------------------------------------------------------------


 

(d)           any failure by the Borrowers to make payment of any drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency, as requested by the L/C Issuer, pursuant to the terms hereof;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 


3.06         MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 11.13.

 


3.07         SURVIVAL.


 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

 


ARTICLE IV


 


GUARANTY


 


4.01         THE GUARANTY.


 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement with a Loan Party, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors

 

44

--------------------------------------------------------------------------------


 

hereby further agree that if any of the Obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise), the Guarantors will, jointly
and severally, promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

 


4.02         OBLIGATIONS UNCONDITIONAL.


 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against a Borrower or any other Guarantor for amounts paid under this Article IV
until such time as the Obligations (other than inchoate indemnity obligations
and any other obligations which, by their terms, are to survive the termination
of this Agreement) have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Swap Contract or Treasury Management Agreement between any
Loan Party and any Lender, or any Affiliate of a Lender, or any other agreement
or instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;

 

(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract or
Treasury Management Agreement between any Loan Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents, such Swap Contracts or such Treasury Management Agreements shall
be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

 

(d)           any Lien granted to, or in favor of, the Administrative Agent or
any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or

 

45

--------------------------------------------------------------------------------


 

(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between any Loan Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 


4.03         REINSTATEMENT.


 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such reasonable costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

 


4.04         CERTAIN ADDITIONAL WAIVERS.


 

Without limiting the generality of the provisions of this Article IV, each
Guarantor hereby waives any rights and defenses that are or may become available
to such Guarantor by reason of Sections 2787 to 2855, inclusive, 2899 and 3433
of the California Civil Code.  Each Guarantor further agrees that such Guarantor
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 4.02 and through the
exercise of rights of contribution pursuant to Section 4.06.

 


4.05         REMEDIES.


 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.

 


4.06         RIGHTS OF CONTRIBUTION.


 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations

 

46

--------------------------------------------------------------------------------


 

(other than inchoate indemnity obligations and any other obligations which, by
their terms, are to survive the termination of this Agreement) have been paid in
full and the Commitments have terminated.

 


4.07         GUARANTEE OF PAYMENT; CONTINUING GUARANTEE.


 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 


4.08         RELEASE AND DISCHARGE OF GUARANTY.


 

In the event that any Guarantor ceases to be a Subsidiary as a result of a
transaction not prohibited by this Agreement, including by way of merger,
consolidation, liquidation, sale or other Disposition of the Equity Interests of
such Guarantor, such Guarantor shall be automatically released and discharged
from this Guaranty and this Guaranty shall be automatically terminated and be of
no further force or effect with respect to such Guarantor without further action
or instruction (it being understood and agreed that the sale of one or more
Persons that own, directly or indirectly, all of the Equity Interests of any
Guarantor shall be deemed to be a sale of such Guarantor for the purposes of
this Section 4.08).

 

Upon satisfaction of the Guaranty Release Conditions, the Company may notify the
Administrative Agent of such satisfaction and may request that this Guaranty be
released and terminated, whereupon the Administrative Agent shall release and
discharge all Guarantors from this Guaranty and this Guaranty shall be
terminated and be of no further force or effect with respect to all Guarantors
without further action or instruction.

 

In the event that (a) the Senior Notes have paid in full, (b) all Subsidiaries’
Guarantees of the Senior Notes have been released and (c) the Company delivers
to the Administrative Agent a certificate signed by a Responsible Officer of the
Company certifying that any one or more of the Guarantors is then an Immaterial
Subsidiary, the Company may request that this Guaranty be released and
terminated with respect to such Immaterial Subsidiary(ies), whereupon the
Administrative Agent shall release and discharge such Immaterial Subsidiary(ies)
from this Guaranty and this Guaranty shall be terminated and be of no further
force or effect with respect to such Immaterial Subsidiary(ies) without further
action or instruction.

 

The Company, at its expense, may request the Administrative Agent to execute and
deliver documents or instruments necessary to evidence any such release and
discharge.

 


ARTICLE V


 


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 


5.01         CONDITIONS OF INITIAL CREDIT EXTENSION.


 

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)           Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.

 

(b)           Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, in
substantially the form of Exhibit 5.01(b) annexed hereto.

 

47

--------------------------------------------------------------------------------


 

(c)           Financial Statements.  The Administrative Agent shall have
received consolidated financial statements of the Company and its Subsidiaries
for the fiscal years ended December 31, 2003, December 31, 2004, and
December 31, 2005, including balance sheets and income and cash flow statements,
in each case audited by independent public accountants of recognized national
standing and prepared in conformity with GAAP.

 

(d)           No Material Adverse Change.  There shall not have occurred a
material adverse change since December 31, 2005 in the business, assets,
liabilities, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.

 

(e)           Organization Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, each of which, except as noted below,
shall be originals or facsimiles (followed promptly by originals), in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

 

(i)            copies of the Organization Documents of each Loan Party certified
to be true and complete by the appropriate Governmental Authority of the state
or other jurisdiction of its incorporation or organization, where applicable,
and certified by a secretary or assistant secretary of such Loan Party to be
true and correct as of the Closing Date;

 

(ii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and

 

(iii)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation (except for the Guarantors identified as
not being in good standing on Schedule 6.11).

 

(f)            Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Company certifying that the
conditions specified in Section 5.01(d) and Sections 5.02(a) and (b) have been
satisfied.

 

(g)           Termination of Existing Credit Agreement.  All obligations owing
under that certain credit agreement dated as of July 18, 2001 among the Company,
the other borrower identified therein, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of such agreement), shall have been paid in full and all commitments
thereunder shall have been terminated.

 

(h)           Fees.  Receipt by the Administrative Agent and the Lenders of any
fees required to be paid on or before the Closing Date.

 

(i)            Attorney Costs.  Unless waived by the Administrative Agent, the
Company shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent).

 

48

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 


5.02         CONDITIONS TO ALL CREDIT EXTENSIONS.


 

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

 

(a)           The representations and warranties of the Company and each other
Loan Party contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.

 

(b)           No Default shall exist on the date of, or would result from, such
proposed Credit Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

 

Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES


 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 


6.01         EXISTENCE, QUALIFICATION AND POWER.


 

Each of the Company and its Subsidiaries (other than Immaterial Subsidiaries)
(a) is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or organization
except as disclosed on Schedule 6.11, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

49

--------------------------------------------------------------------------------


 


6.02         AUTHORIZATION; NO CONTRAVENTION.


 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any contractual obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
except where such conflict, breach, contravention or Lien would not reasonably
be expected to have a Material Adverse Effect or (c) violate any Law.

 


6.03         GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.


 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect and (b) those described in Section 7.06(d), all of which either have been
made or will be made within the time periods prescribed by applicable Law.

 


6.04         BINDING EFFECT.


 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 


6.05         FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT; NO INTERNAL
CONTROL EVENT.


 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present, in all material
respects, the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all known material
indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness to the extent required by GAAP.

 

(b)           The most recent financial statements delivered pursuant to
Section 7.01(b) (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments; and (iii) show all known material indebtedness and other
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness to the extent required by GAAP.

 

50

--------------------------------------------------------------------------------


 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.

 

(d)           To the best knowledge of the Company, no Internal Control Event
exists or has occurred since the date of the Audited Financial Statements that
has resulted in or would reasonably be expected to result in a misstatement in
any material respect, in any material financial information delivered or to be
delivered to the Administrative Agent or the Lenders, of (i) covenant compliance
calculations provided under Section 8.09 or (ii) the assets, liabilities,
financial condition or results of operations of the Company and its Subsidiaries
on a consolidated basis.

 


6.06         LITIGATION.


 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that are reasonably
expected to have a Material Adverse Effect.

 


6.07         NO DEFAULT.

 

No Default has occurred and is continuing.

 


6.08         ENVIRONMENTAL COMPLIANCE.


 

Neither the Company nor its Subsidiaries has received any notice of violation,
alleged violation, non-compliance or liability regarding environmental matters
or compliance with Environmental Laws with regard to any of its or its
Subsidiaries’ properties or business except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, nor does
the Company have any knowledge that any such notice will be received or is being
threatened.

 


6.09         TAXES.


 

The Company and its Subsidiaries have filed all United States federal, material
state and other material tax returns and reports required to be filed, and have
paid all United States federal, material state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets that are shown as due on such returns and
reports or pursuant to any assessment received by the Company or any of its
Subsidiaries, except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.  To the knowledge of the Company and
its Subsidiaries, there is no proposed tax assessment against the Company or any
Subsidiary that would, if made, reasonably be expected to have a Material
Adverse Effect.

 


6.10         ERISA COMPLIANCE.


 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Loan Parties, nothing has
occurred which would prevent, or cause the loss of, such qualification.  Each
Loan Party and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Internal Revenue Code, and no application for
a funding waiver or

 

51

--------------------------------------------------------------------------------


 

an extension of any amortization period pursuant to Section 412 of the Internal
Revenue Code has been made with respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would be reasonably be expected to have
a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or would reasonably be expected to result in a Material Adverse
Effect.

 

(c)           Except to the extent that it, individually or in the aggregate
with any other events, conditions or occurrences specified in this
subsection (c), has not or would not reasonably be expected to result in a
Material Adverse Effect:  (i)  no ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) no Loan Party or any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) no Loan Party or any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) no Loan Party or
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

 


6.11         SUBSIDIARIES.


 

Set forth on Schedule 6.11 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (i) jurisdiction of formation
(ii) percentage of outstanding shares of each class owned (directly or
indirectly) by the Company or any Subsidiary and (iii) an indication if such
Subsidiary is an Immaterial Subsidiary.

 


6.12         MARGIN REGULATIONS; INVESTMENT COMPANY ACT.


 

(a)           No part of any Borrowing or drawing under any Letter of Credit
will be used to purchase or carry margin stock (within the meaning of Regulation
U issued by the FRB), or to extend credit to others for that purpose, if to do
so would violate the provisions of Regulation U issued by the FRB.

 

(b)           None of the Borrowers or any Subsidiary is subject to regulation
under the Investment Company Act of 1940.

 


6.13         DISCLOSURE.


 

No report, financial statement, certificate or other information furnished (in
writing) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 


ARTICLE VII


 


AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation

 

52

--------------------------------------------------------------------------------


 

arising under the Loan Documents (other than inchoate indemnity obligations and
any other obligations which, by their terms, are to survive the termination of
this Agreement) shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and shall cause each Subsidiary
to:

 


7.01         FINANCIAL STATEMENTS.


 

Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

 

(a)           as soon as available, but in any event within ninety days after
the end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP (provided that the requirement herein for the furnishing of
annual financial statements may be fulfilled by providing to the Administrative
Agent the report of the Company to the SEC on Form 10-K for the applicable
fiscal year), audited and accompanied by (i) a report and opinion of a “Big 4”
accounting firm or another Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit or with respect to the absence of any material
misstatement and (ii) an opinion of such Registered Public Accounting Firm
independently assessing the Company’s internal controls over financial reporting
in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard
No. 2, and Section 404 of Sarbanes-Oxley expressing a conclusion that contains
no statement that there is a material weakness in such internal controls, except
for such material weaknesses that have not resulted in a misstatement, in any
material respect, in any material financial information or as to which the
Required Lenders do not otherwise object; and

 

(b)           as soon as available, but in any event within forty-five days
after the end of each of the first three fiscal quarters of each fiscal year of
the Company, a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail (provided that the requirement
herein for the furnishing of quarterly financial statements may be fulfilled by
providing to the Administrative Agent the report of the Company to the SEC on
Form 10-Q for the applicable quarterly period) and certified by the chief
executive officer, chief financial officer, chief accounting officer, treasurer
or controller of the Company as fairly presenting, in all material respects, the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 7.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

53

--------------------------------------------------------------------------------


 


7.02         CERTIFICATES; OTHER INFORMATION.


 

Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 7.01(a), a certificate of the Registered Public
Accounting Firm certifying such financial statements and stating that in making
the examination necessary therefor no knowledge was obtained of any Default with
respect to Section 8.09 or, if any such Default shall exist, stating the nature
and status of such event (which certificate may be limited to the extent
required by accounting rules or guidelines or firm guidelines);

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, chief accounting
officer, treasurer or controller of the Company;

 

(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the equityholders of any Loan Party, and copies of all annual, regular, periodic
and special reports and registration statements which a Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(d)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(e)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each material
notice or other material correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof; and

 

(f)            promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail)

 

54

--------------------------------------------------------------------------------


 

of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 7.02(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Company hereby acknowledges that (a) the Administrative Agent and/or BAS
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”).  The Company hereby agrees that so long as the Company is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Company Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Company Materials “PUBLIC,” the Company shall be
deemed to have authorized the Administrative Agent, BAS and the Lenders to treat
such Company Materials as not containing any material non-public information
with respect to the Company or its securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Company Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Company Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent and BAS shall be entitled to treat
any Company Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.” 
Notwithstanding the foregoing, the Company shall be under no obligation to mark
any Company Materials “PUBLIC.”

 


7.03         NOTICES.


 

(a)           Promptly after a Responsible Officer of the Company becoming aware
of the existence of any Default, notify the Administrative Agent of the
occurrence of such Default.

 

(b)           Promptly after a Responsible Officer of the Company becoming aware
thereof, notify the Administrative Agent of (i) the occurrence of any Material
Adverse Effect; (ii) the termination of, breach or non-performance of, or any
default under, a contractual obligation of the Company or any Subsidiary;
(iii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iv) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws; to the extent that any such matter described in clauses
(ii) through (iv) has resulted or would reasonably be expected to result in a
Material Adverse Effect.

 

(c)           Promptly after a Responsible Officer of the Company becoming aware
of the existence of any ERISA Event, notify the Administrative Agent of the
occurrence of such ERISA Event.

 

(d)           Promptly notify the Administrative Agent of any material change in
accounting policies or financial reporting practices by the Company or any
Subsidiary.

 

55

--------------------------------------------------------------------------------


 

(e)           Promptly notify the Administrative Agent of the determination by
the Registered Public Accounting Firm providing the opinion required under
Section 7.01(a)(ii) (in connection with its preparation of such opinion) or a
Loan Party’s determination at any time of the occurrence or existence of any
Internal Control Event that has resulted in or would reasonably be expected to
result in a misstatement in any material respect, in any material financial
information.

 

(f)            Promptly after a Responsible Officer of the Company becoming
aware of a change to the Debt Rating, notify the Administrative Agent of such
change to the Debt Rating.

 

Each notice pursuant to this Section 7.03(a) through (e) shall be accompanied by
a statement of a Responsible Officer of the Company setting forth details of the
occurrence referred to therein and stating what action the Company has taken and
proposes to take with respect thereto.  Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 


7.04         PAYMENT OF TAXES.


 

Pay and discharge, as the same shall become due and payable (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; and (b) all
lawful claims which, if unpaid, would by law become a Lien upon any of its
property that is not permitted by Section 8.01.

 


7.05         PRESERVATION OF EXISTENCE.


 

Except with respect to Immaterial Subsidiaries, preserve, renew and maintain in
full force and effect (a) its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 8.04 and
(b) its good standing under the Laws of the jurisdiction of its organization,
except to the extent the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 


7.06         MAINTENANCE OF PROPERTIES.


 

(a)           Maintain and preserve all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; provided that this Section shall not prevent
the Company or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties to the extent not otherwise prohibited by
this Agreement and if such discontinuance is desirable in the conduct of its
business and the Company has concluded that such discontinuance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)           Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises, and television programming agreements
(including the Program License Agreements) necessary in the normal conduct of
its business, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

(c)           Preserve or renew all of its material registered patents,
copyrights, trademarks, trade names and service marks, the non-preservation of
which would reasonably be expected to have a Material Adverse Effect.

 

56

--------------------------------------------------------------------------------


 

(d)           Maintain and preserve all Media Licenses, including by filing with
the FCC (i) those of the Loan Documents required to be filed under the FCC’s
rules and regulations within 30 days after the Closing Date, and (ii) all
reports (including Ownership Reports on Form 323) and other documents required
to be filed by the Communications Act in connection with the transactions
contemplated hereby and maintaining public records and files in accordance with
the Communications Act and the rules and regulations of the FCC, except for such
Media Licenses the failure of which to obtain, maintain or preserve would not
reasonably be expected to have a Material Adverse Effect.

 


7.07         MAINTENANCE OF INSURANCE.


 

Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance and casualty insurance with financially sound and
reputable insurance companies not Affiliates of the Company, in such amounts,
with such deductibles or self insured retentions and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.

 


7.08         COMPLIANCE WITH LAWS.


 

Comply with the requirements of all Laws (including Environmental Laws) and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 


7.09         BOOKS AND RECORDS.


 

(a)           Maintain proper books of record and account, in which entries that
are full, true and correct in all material respects shall be made in conformity
with GAAP consistently applied.

 

(b)           Maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

 


7.10         INSPECTION RIGHTS.


 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Company; provided, however, that (a) when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice and (b) if no Event of Default exists, the foregoing
shall be at the expense of the Administrative Agent and the Lenders.

 


7.11         ADDITIONAL GUARANTORS.


 

Within thirty (30) days after (a) the acquisition or formation of any Subsidiary
other than an Immaterial Subsidiary, if such Subsidiary is a Domestic
Subsidiary, or (b) any Subsidiary that is not already a Guarantor Guarantees any
of the Senior Notes, cause such Person in either case to (i) become a

 

57

--------------------------------------------------------------------------------


 

Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (ii) to the extent requested by the
Administrative Agent, deliver to the Administrative Agent documents of the types
referred to in Sections 5.01(e) and favorable opinions of counsel to such Person
(which shall cover the due organization and good standing of such Subsidiary,
the due authorization, execution and delivery by such Subsidiary, and the
legality, validity, binding effect, enforceability and no conflicts, of the
documentation referred to in clause (i)), all in form reasonably satisfactory to
the Administrative Agent; provided that no Subsidiary shall be required to
become a Guarantor at any time that the Guaranty Release Conditions are being
satisfied.

 


ARTICLE VIII


 


NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation arising under the Loan Documents (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding:

 


8.01         LIENS.


 

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the date hereof and listed on Schedule 8.01;

 

(c)           Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(d)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, individually or in the aggregate, do
not in any case materially detract from

 

58

--------------------------------------------------------------------------------


 

the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)           Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 9.01(h);

 

(i)            licenses, leases or subleases granted to others not interfering
in any material respect with the business of the Company or any of its
Subsidiaries;

 

(j)            any interest of title of a lessor under, and Liens arising from
Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases
permitted by this Agreement;

 

(k)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(l)            Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;

 

(m)          Liens on property, plant and equipment existing at the time such
assets (or the Person owning such assets) were acquired by the Company or any
Subsidiary in a transaction not otherwise prohibited by this Agreement;
provided, that, (i) such Liens (and the obligations secured thereby) were not
created in contemplation of such acquisition, (ii) such Liens do not and will
not extend to any additional assets of the Company and its Subsidiaries and
(iii) the obligations secured by such Liens are not recourse to any Person other
than the owner of the assets subject to such Lien;

 

(n)           other Liens securing Indebtedness of the Company or any of its
Subsidiaries in an aggregate principal amount not to exceed the difference of
(i) (A) if Company’s Debt Rating is BBB- or better by S&P and Baa3 or better by
Moody’s, $250,000,000 and (B) otherwise, $125,000,000 over (ii) the aggregate
principal amount of unsecured Indebtedness of the Subsidiaries of the Company
incurred pursuant to Section 8.03(e) (provided that no Event of Default shall
exist pursuant to this Section 8.01(n) solely by reason of a change in the Debt
Ratings, if such Liens were created in compliance with this Section 8.01(n)
prior to such change in Debt Ratings); and

 

(o)           any Lien securing the extension, renewal, refinancing and
replacement (in each case, without an increase of the principal amount thereof)
of any Indebtedness secured by any Lien permitted by this Section 8.01 that does
not extend to Indebtedness other than that which is being extended, renewed,
refinanced or replaced.

 


8.02         INVESTMENTS.


 

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly make any Investments except:

 

(a)           Investments existing as of the Closing Date and set forth in
Schedule 8.02; and

 

(b)           Investments in Loan Parties; and

 

59

--------------------------------------------------------------------------------


 

(c)           other Investments so long as no Default exists at the time of such
Investment thereof or would result therefrom (which in connection with a
material acquisition, shall be determined on a Pro Forma Basis).

 


8.03         INDEBTEDNESS.


 

No Loan Party shall permit any Subsidiary to, directly or indirectly, create,
incur, assume or suffer to exist any Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents (including Obligations owing
by the Subsidiary Borrower);

 

(b)           intercompany Indebtedness not prohibited by Section 8.02;

 

(c)           Indebtedness existing on the Closing Date and set forth on
Schedule 8.03;

 

(d)           Indebtedness secured by Liens permitted by Section 8.01(m);

 

(e)           other Indebtedness so long as (i) no Default exists at the time of
the incurrence thereof or would result therefrom and (ii) the aggregate
principal amount of all such Indebtedness shall not to exceed the difference of
(A) the greater of (1) if Company’s Debt Rating is BBB- or better by S&P and
Baa3 or better by Moody’s, $250,000,000 and (2) otherwise, $125,000,000 over
(B) the aggregate principal amount of Indebtedness of the Company secured by
Liens (other than Liens permitted by Section 8.01(m)) (provided that no Event of
Default shall exist pursuant to this Section 8.03(e) solely by reason of a
change in the Debt Ratings, if such Indebtedness was incurred in compliance with
this Section 8.03(e) prior to such change in Debt Ratings); and

 

(f)            extensions, renewals, refinancings and replacements of
Indebtedness permitted by this Section 8.03 which do not increase the principal
amount of such Indebtedness.

 


8.04         FUNDAMENTAL CHANGES.


 

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly (a) merge, dissolve, liquidate, consolidate with or into another
Person, (b) engage in any material line of business substantially different from
business generally considered to be in the media and communications industry,
including without limitation the ownership and operation of television networks,
radio and television stations, cable networks, cable programming, television
programming and syndication, interactive television, direct broadcast satellite,
pay-per-view television, sports team ownership, sports promotion, home shopping,
print and on-line publishing and broadcasting, billboards and recorded music and
music publishing (or any business related or incidental thereto or in
furtherance thereof) or (c) Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the consolidated assets of
the Company and its Subsidiaries taken as a whole (whether now owned or
hereafter acquired) to or in favor of any Person; provided that, notwithstanding
the foregoing provisions of this Section 8.04, (i) the Company may merge or
consolidate with any of its Subsidiaries provided that the Company shall be the
continuing or surviving corporation (and if such Subsidiary is the Subsidiary
Borrower, the Company shall have assumed in writing all Obligations of the
Subsidiary Borrower on terms reasonably satisfactory to the Administrative
Agent), (ii) any Guarantor may merge or consolidate with any other Guarantor and
any Subsidiary that is not a Guarantor may merge or consolidate with any other
Subsidiary that is not a Guarantor, (iii) subject to clause (i) above, a Loan
Party may merge with any other Person that is not a Loan Party so long as such
Loan Party is the surviving Person and (iv) any Subsidiary (other than the

 

60

--------------------------------------------------------------------------------


 

Subsidiary Borrower) may dissolve, liquidate or wind up its affairs at any time
provided that such dissolution, liquidation or winding up, as applicable, would
not reasonably be expected to have a Material Adverse Effect.

 

Furthermore, no Loan Party shall, nor shall it permit any Subsidiary to,
directly or indirectly, make any material Disposition of (whether in one
transaction or in a series of transactions) assets constituting less than all or
substantially all of the consolidated assets of the Company and its Subsidiaries
taken as a whole (whether now owned or hereafter acquired) to or in favor of any
Person if a Default then exists or would result therefrom on a Pro Forma Basis.

 


8.05         RESTRICTED PAYMENTS.


 

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly declare or make, directly or indirectly, any Restricted Payment,
(other than (a) Restricted Payments to a Loan Party and (b) Restricted Payments
payable solely in common Equity Interests of such Person), if a Default then
exists or would result therefrom on a Pro Forma Basis.

 


8.06         TRANSACTIONS WITH AFFILIATES.


 

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly enter into or permit to exist any material transaction or material
series of transactions with any Affiliate of such Person other than (a) advances
of working capital to any Loan Party, (b) transfers of cash and assets to any
Loan Party, (c) intercompany transactions not otherwise prohibited by this
Agreement, (d) transactions pursuant to the Program License Agreements,
(e) Investments and Restricted Payments not prohibited by Section 8.02 or
Section 8.05, (f) reimbursement arrangements among the Company, Chartwell
Services, Inc., Chartwell Services New York, Inc. and Chartwell Partners LLC
(collectively, “Chartwell”)  for compensation and other expenses incurred by
Chartwell for individuals who devote time to the Company activities pursuant to
agreements entered into between the Company and Chartwell and (g) except as
otherwise specifically limited in this Agreement, other transactions which are
entered into in the ordinary course of such Person’s business on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an
Affiliate.

 


8.07         BURDENSOME AGREEMENTS.


 

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly enter into, or permit to exist, any contractual obligation that
encumbers or restricts on the ability of any such Person to (a) make Restricted
Payments to Loan Parties, (b) pay any Indebtedness or other obligation owed to
any Loan Party, or (c) make loans or advances to any Loan Party; provided that
the foregoing shall not apply to (i) restrictions and conditions imposed by law
or by this Agreement, (ii) in the case of clauses (b) and (c), customary
restrictions and conditions contained in agreements relating to the Disposition
of property or assets pending such Disposition, provided such restrictions and
conditions apply only to the property or assets that are to be Disposed of and
such Disposition is not prohibited hereunder and (iii) in the case of clauses
(b) and (c), restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness.

 


8.08         USE OF PROCEEDS.


 

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly use the proceeds of the Credit Extensions (a) to purchase or carry
margin stock (within the meaning of Regulation U issued by the FRB), or to
extend credit to others for that purpose, if to do so would violate Regulation U
issued by the FRB or (b) in contravention of any Law or of any Loan Document.

 

61

--------------------------------------------------------------------------------


 


8.09         FINANCIAL COVENANTS.


 

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly:

 

(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Company to be greater than 4.75
to 1.0 on a Pro Forma Basis.

 

(b)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than 2.50 to 1.0 on a Pro Forma Basis.

 


ARTICLE IX


 


EVENTS OF DEFAULT AND REMEDIES


 


9.01         EVENTS OF DEFAULT.


 

Any of the following shall constitute an Event of Default:

 

(a)           Non-Payment.  The Company or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within five Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due hereunder
or any other Loan Document; or

 

(b)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 7.05 or
Article VIII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days after the earlier of the date on which (a) a
Responsible Officer of any Loan Party becomes aware of such failure or
(b) written notice thereof shall have been given to the Company by the
Administrative Agent or any Lender; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made by or on behalf of the Company or any
other Loan Party in writing herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect in any
material respect when made; or

 

(e)           Cross-Default.  (i) The Company or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with

 

62

--------------------------------------------------------------------------------


 

the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries (excluding Immaterial Subsidiaries) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) The Company or any
Subsidiary (excluding any Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person in
excess of the Threshold Amount and is not released, vacated or fully bonded
within thirty days after its issue or levy; or

 

(h)           Judgments.  There is entered against the Company or any Subsidiary
(excluding any Immaterial Subsidiary) (i) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments or
orders) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage (it
being understood that an insurer may assert a reservation of rights under
applicable policies so long as it has paid the amounts purported to be covered
by those policies), or (ii) any one or more non-monetary final judgments that
have, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order and there is a period of
60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect, or (B) there is a
period of 60 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any

 

63

--------------------------------------------------------------------------------


 

installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control.

 


9.02         REMEDIES UPON EVENT OF DEFAULT.


 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company;

 

(c)           require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 


9.03         APPLICATION OF FUNDS.


 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

64

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Lender, or
any Affiliate of a Lender, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender, or any Affiliate of a Lender,
(c) payments of amounts due under any Treasury Management Agreement between any
Loan Party and any Lender, or any Affiliate of a Lender and (d) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been paid in full, to the
Borrowers or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE X


 


ADMINISTRATIVE AGENT


 


10.01       APPOINTMENT AND AUTHORITY.


 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither the Company nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

65

--------------------------------------------------------------------------------


 


10.02       RIGHTS AS A LENDER.


 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 


10.03       EXCULPATORY PROVISIONS.


 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

66

--------------------------------------------------------------------------------


 


10.04       RELIANCE BY ADMINISTRATIVE AGENT.


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 


10.05       DELEGATION OF DUTIES.


 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 


10.06       RESIGNATION OF ADMINISTRATIVE AGENT.


 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Company (not to be unreasonably withheld or delayed) so long as no Default
exists, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Company to a successor Administrative

 

67

--------------------------------------------------------------------------------


 

Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer (including issuing back-to-back Letters
of Credit to the retiring L/C Issuer for such outstanding Letters of Credit) to
effectively assume the obligations of the retiring L/C Issuer, with respect to
such Letters of Credit.

 


10.07       NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.


 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 


10.08       NO OTHER DUTIES; ETC.


 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 


10.09       ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.


 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
either Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations (other than obligations under Swap Contracts or Treasury
Management Agreements to which the Administrative Agent is not a party) that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and

 

68

--------------------------------------------------------------------------------


 

their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.03(i) and (j), 2.08 and
11.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 


10.10       GUARANTY MATTERS.


 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion and without further action or instruction,
to release any Guarantor from its obligations under the Guaranty in the
circumstances contemplated by Section 4.08 or if such Person ceases to be a
Subsidiary as a result of a transaction not prohibited by this Agreement,
including by way of merger, consolidation, liquidation, sale or other
Disposition of the Equity Interests of such Guarantor.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty, pursuant to this Section 10.10.

 


ARTICLE XI


 


MISCELLANEOUS


 


11.01       AMENDMENTS, ETC.


 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

 

(a)           no such amendment, waiver or consent shall:

 

(i)            extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default

 

69

--------------------------------------------------------------------------------


 

or a mandatory reduction in Commitments is not considered an extension or
increase in Commitments of any Lender);

 

(ii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal (excluding mandatory prepayments),
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitments hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment or whose Commitments are to be reduced;

 

(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary to
(A) amend the definition of “Default Rate” or to waive any obligation of the
Company to pay interest or Letter of Credit Fees at the Default Rate or (B) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or L/C Borrowing or to reduce any fee payable hereunder;

 

(iv)          change Section 2.12 or Section 9.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

 

(v)           change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby; or

 

(vi)          release the Company or the Subsidiary Borrower (unless the Company
has assumed in writing all Obligations of the Subsidiary Borrower) or, except in
connection with a transaction permitted under Section 4.08 or Section 8.04, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guarantied thereby; or

 

(b)           unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it; or

 

(c)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (iii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iv) the Required Lenders
shall determine whether or not to allow a Loan Party to use

 

70

--------------------------------------------------------------------------------


 

cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

 


11.02       NOTICES AND OTHER COMMUNICATIONS; FACSIMILE COPIES.


 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Company or any other Loan Party, the Administrative
Agent or the L/C Issuer, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR

 

71

--------------------------------------------------------------------------------


 

STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE COMPANY
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Company, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Company’s or the Administrative Agent’s
transmission of Company Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Company, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent and the L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Company,
the Administrative Agent and the L/C Issuer.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 


11.03       NO WAIVER; CUMULATIVE REMEDIES.


 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 


11.04       EXPENSES; INDEMNITY; AND DAMAGE WAIVER.


 

(a)           Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance,

 

72

--------------------------------------------------------------------------------


 

amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)           Indemnification by the Loan Parties.  Subject to the provisions of
Sections 3.01 and 3.04 (which shall govern indemnification with respect to Taxes
and Other Taxes), the Loan Parties shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Company or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(excluding fees, charges and disbursements of counsel to the Lenders in
connection with the execution and delivery by such Indemnitee of the Loan
Documents), (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by a Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to a Loan Party
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) result from the gross negligence or willful misconduct of
such Indemnitee or (y) result solely from a claim brought by the Company or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document.

 

(c)           Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by them to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d).

 

73

--------------------------------------------------------------------------------


 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent and the L/C Issuer, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations.

 


11.05       PAYMENTS SET ASIDE.


 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
 The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 


11.06       SUCCESSORS AND ASSIGNS.


 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that neither the Company nor the Subsidiary
Borrower (unless the Company has assumed in writing all Obligations of the
Subsidiary Borrower) may not assign or otherwise transfer any of its rights or
obligations hereunder or thereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted

 

74

--------------------------------------------------------------------------------


 

hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of

 

75

--------------------------------------------------------------------------------


 

the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount, if any, required
as set forth in Exhibit 11.06; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment.  The assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Company.  No such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers and any Lender at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Company or the Administrative Agent, sell participations
to any Person (other than a natural person or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the other Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any

 

76

--------------------------------------------------------------------------------


 

amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (i) through (vi) of the Section 11.01(a) that
affects such Participant.  Subject to subsection (f) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender.

 

(e)           Participant Register.  In the event that any Lender sells a
participation pursuant to subsection (d) of this Section, such Lender shall
maintain with respect to such participation, acting solely for this purpose as
an agent of the Borrowers, a register comparable to the Register (the
“Participant Register”).  Interests in the rights and/or obligations of a Lender
under this Agreement may be participated in whole or in part only by
registration of such participation on such Participant Register.

 

(f)            Limitation on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
Participant shall not be entitled to the benefits of Section 3.01 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01(e) as though it were a Lender.

 

(g)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(h)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions Act

 

(i)            Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time a Lender acting as the
L/C Issuer assigns all of its Commitment and Loans pursuant to
subsection (b) above, such Lender may, upon thirty days’ notice to the Company
and the Lenders, resign as L/C Issuer.  In the event of any such resignation as
L/C Issuer, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of such
Lender as L/C Issuer, as the case may be.  If a Lender resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  Upon the appointment of a successor L/C Issuer, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, as the case may be, and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other

 

77

--------------------------------------------------------------------------------


 

arrangements (including issuing back-to-back Letters of Credit to the retiring
L/C Issuer for such outstanding Letters of Credit) satisfactory to the resigning
L/C Issuer to effectively assume the obligations of the resigning L/C Issuer
with respect to such Letters of Credit.

 


11.07       TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.


 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) on a need-to-know basis to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives and to any direct or indirect contractual
counterparty (or such contractual counterparty’s professional advisor) under any
Swap Contract relating to Loans outstanding under this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, or (g) with
the consent of the Company; provided that in the case of any request, subpoena
or proposed release or disclosure of Information described in clause (c) above,
the party believing it is obligated to release or disclose shall, subject to
compliance with the applicable law, regulations, subpoena or other legal
process, use commercially reasonable efforts to notify the Company prior to such
release or disclosure.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that (i) is
publicly available to the Administrative Agent, any Lender or the L/C Issuer
other than as a result of a disclosure by the Administrative Agent, any Lender
or the L/C Issuer in violation of this Section 11.07 or (ii) was within the
possession of the Administrative Agent, any Lender or the L/C Issuer prior to
its being furnished pursuant hereto or becomes available to the Administrative
Agent, any Lender or the L/C Issuer on a nonconfidential basis from a source
other than such Loan Party or any Subsidiary or any of their respective agents,
provided that the source of such Information was not known by the Administrative
Agent, such Lender or the L/C Issuer, as applicable, to be bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to such Loan Party or any other party with respect
to such Information.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

 

78

--------------------------------------------------------------------------------


 


11.08       SET-OFF.


 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Company
or any other Loan Party against any and all of the obligations of the Company or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Company or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 


11.09       INTEREST RATE LIMITATION.


 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 


11.10       COUNTERPARTS; INTEGRATION; EFFECTIVENESS.


 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 


11.11       SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be

 

79

--------------------------------------------------------------------------------


 

relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 


11.12       SEVERABILITY.


 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 


11.13       REPLACEMENT OF LENDERS.


 

If (i) any Lender requests compensation under Section 3.04, (ii) a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) and, or (iv) any Lender is a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)           the Company shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws; and

 

(e)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such

 

80

--------------------------------------------------------------------------------


 

Non-Consenting Lender’s Commitments and outstanding Loans and participations in
L/C Obligations pursuant to this Section 11.13 shall nevertheless be effective
without the execution by such Non-Consenting Lender of an Assignment and
Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 


11.14       GOVERNING LAW; JURISDICTION; ETC.


 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

(b)           SUBMISSION TO JURISDICTION.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 


11.15       WAIVER OF RIGHT TO TRIAL BY JURY.


 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN

 

81

--------------------------------------------------------------------------------


 

ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 


11.16       CALIFORNIA JUDICIAL REFERENCE.


 

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 11.04, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

 


11.17       NO ADVISORY OR FIDUCIARY RESPONSIBILITY.


 

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and BAS, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent and BAS each is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary, for the
Loan Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor BAS
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of any Loan Party with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent or BAS has advised or is currently advising
any of the Loan Parties or any of their respective Affiliates on other matters)
and neither the Administrative Agent nor BAS has any obligation to any of the
Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and BAS
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor BAS has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent and BAS have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has

 

82

--------------------------------------------------------------------------------


 

deemed appropriate.  Each Loan Party hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against the Administrative
Agent and BAS with respect to any breach or alleged breach of agency or
fiduciary duty.

 


11.18       USA PATRIOT ACT NOTICE.


 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the Act.  The Borrowers
shall deliver to the Lenders such documentation as is requested by the Lenders
and is necessary to comply with the Act.

 


11.19       JUDGMENT CURRENCY.


 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).

 

[SIGNATURE PAGES FOLLOW]

 

83

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:

UNIVISION COMMUNICATIONS INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Peter H. Lori

 

 

 

Peter H. Lori

 

 

Chief Accounting Officer

 

 

 

 

 

UNIVISION OF PUERTO RICO INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Peter H. Lori

 

 

 

Peter H. Lori

 

 

Assistant Treasurer

 

 

 

 

GUARANTORS:

THE UNIVISION NETWORK LIMITED PARTNERSHIP

 

 

 

By:

Univision Communications Inc., general partner

 

 

 

 

 

By:

/s/ Peter H. Lori

 

 

 

 

Peter H. Lori

 

 

 

Chief Accounting Officer

 

 

 

 

 

UNIVISION EV-HOLDINGS, LLC

 

 

 

By:

/s/ Robert V. Cahill

 

 

 

Robert V. Cahill

 

 

President, CEO & Manager

 

 

 

 

 

HPN NUMBERS, INC.

 

GALAVISION, INC.

 

TELEFUTURA NETWORK

 

TELEFUTURA OF SAN FRANCISCO, INC.

 

TELEFUTURA ORLANDO, INC.

 

TELEFUTURA TELEVISION GROUP, INC.

 

UNIVISION INVESTMENTS, INC.

 

--------------------------------------------------------------------------------


 

 

UNIVISION MANAGEMENT CO.

 

UNIVISION MUSIC, INC.

 

UNIVISION OF ATLANTA INC.

 

UNIVISION OF NEW JERSEY INC.

 

UNIVISION OF RALEIGH, INC.

 

UNIVISION TELEVISION GROUP, INC.

 

KCYT-FM LICENSE CORP.

 

KECS-FM LICENSE CORP.

 

KESS-AM LICENSE CORP.

 

KESS-TV LICENSE CORP.

 

KHCK-FM LICENSE CORP.

 

KICI-AM LICENSE CORP.

 

KICI-FM LICENSE CORP.

 

KLSQ-AM LICENSE CORP.

 

KLVE-FM LICENSE CORP.

 

KMRT-AM LICENSE CORP.

 

KTNQ-AM LICENSE CORP.

 

LICENSE CORP. NO. 1

 

LICENSE CORP. NO. 2

 

MI CASA PUBLICATIONS, INC.

 

SERVICIO DE INFORMACION PROGRAMATIVA, INC.

 

SPANISH COAST-TO-COAST LTD.

 

TC TELEVISION, INC.

 

TICHENOR LICENSE CORP.

 

UNIVISION RADIO SAN FRANCISCO, INC.

 

TMS LICENSE CALIFORNIA, INC.

 

WADO-AM LICENSE CORP.

 

WADO RADIO, INC.

 

WLXX-AM LICENSE CORP.

 

WPAT-AM LICENSE CORP.

 

WQBA-AM LICENSE CORP.

 

WQBA-FM LICENSE CORP.

 

FONOHITS MUSIC PUBLISHING, INC.

 

FONOMUSIC, INC.

 

FONOVISA, INC.

 

PTI HOLDINGS, INC.

 

SUNSHINE ACQUISITION CORP.

 

UNIVISION ONLINE, INC.

 

EL TRATO, INC.

 

UNIVISION HOME ENTERTAINMENT, INC.

 

WURZBURG, INC.

 

UNIVISION PUERTO RICO STATION ACQUISITION COMPANY

 

UNIVISION PUERTO RICO STATION OPERATING COMPANY

 

--------------------------------------------------------------------------------


 

 

UNIVISION PUERTO RICO STATION PRODUCTION COMPANY

 

UNIVISION RADIO CORPORATE SALES, INC.

 

UNIVISION RADIO FRESNO, INC.

 

UNIVISION RADIO GP, INC.

 

UNIVISION RADIO HOUSTON LICENSE CORPORATION

 

UNIVISION RADIO ILLINOIS, INC.

 

UNIVISION RADIO INVESTMENTS, INC.

 

UNIVISION RADIO LAS VEGAS, INC.

 

UNIVISION RADIO LICENSE CORPORATION

 

UNIVISION RADIO LOS ANGELES, INC.

 

UNIVISION RADIO MANAGEMENT COMPANY, INC.

 

UNIVISION RADIO NEW MEXICO, INC.

 

UNIVISION RADIO NEW YORK, INC.

 

UNIVISION RADIO PHOENIX, INC.

 

UNIVISION RADIO PUERTO RICO, INC.

 

UNIVISION RADIO SACRAMENTO, INC.

 

UNIVISION RADIO SAN DIEGO, INC.

 

UNIVISION RADIO TOWER COMPANY, INC.

 

 

 

 

 

By:

/s/ Peter H. Lori

 

 

 

Peter H. Lori

 

 

Assistant Treasurer

 

 

 

 

 

UNIVISION RADIO, INC.

 

 

 

By:

/s/ David Gerow

 

 

 

David Gerow

 

 

Controller

 

--------------------------------------------------------------------------------


 

 

HBCi, LLC

 

UNIVISION RADIO FLORIDA, LLC

 

 

 

By:

Univision Radio, Inc., manager

 

 

 

 

 

By:

/s/ David Gerow

 

 

 

 

David Gerow

 

 

 

Controller

 

 

 

 

 

TELEFUTURA SAN FRANCISCO LLC

 

 

 

By:

Telefutura of San Francisco, Inc., member

 

 

 

 

 

By:

/s/ Peter H. Lori

 

 

 

 

Peter H. Lori

 

 

 

Assistant Treasurer

 

 

 

 

 

UNIVISION NEW YORK LLC

 

UNIVISION PHILADELPHIA LLC

 

 

 

By:

Univision of New Jersey Inc., member

 

 

 

 

 

By:

/s/ Peter H. Lori

 

 

 

 

Peter H. Lori

 

 

 

Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

STATION WORKS, LLC

 

TELEFUTURA ALBUQUERQUE LLC

 

TELEFUTURA BAKERSFIELD LLC

 

TELEFUTURA BOSTON LLC

 

TELEFUTURA CHICAGO LLC

 

TELEFUTURA D.C. LLC

 

TELEFUTURA DALLAS LLC

 

TELEFUTURA FRESNO LLC

 

TELEFUTURA HOUSTON LLC

 

TELEFUTURA LOS ANGELES LLC

 

TELEFUTURA MIAMI LLC

 

TELEFUTURA SACRAMENTO LLC

 

TELEFUTURA SOUTHWEST LLC

 

TELEFUTURA TAMPA LLC

 

 

 

By:

Telefutura Television Group, Inc., member

 

 

 

 

 

By:

/s/ Peter H. Lori

 

 

 

 

Peter H. Lori

 

 

 

Assistant Treasurer

 

 

 

 

 

TELEFUTURA PARTNERSHIP OF DOUGLAS

 

TELEFUTURA PARTNERSHIP OF FLAGSTAFF

 

TELEFUTURA PARTNERSHIP OF FLORESVILLE

 

TELEFUTURA PARTNERSHIP OF PHOENIX

 

TELEFUTURA PARTNERSHIP OF SAN ANTONIO

 

TELEFUTURA PARTNERSHIP OF TUCSON

 

 

 

By:

Telefutura Television Group, Inc., general partner

 

 

 

 

 

By:

/s/ Peter H. Lori

 

 

 

 

Peter H. Lori

 

 

 

Assistant Treasurer

 

 

 

 

 

UNIVISION MUSIC LLC

 

 

 

By:

Univision Music, Inc., managing member

 

 

 

 

 

By:

/s/ Peter H. Lori

 

 

 

 

Peter H. Lori

 

 

 

Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

UNIVISION ATLANTA LLC

 

 

 

By:

Univision of Atlanta Inc., member

 

 

 

 

 

By:

/s/ Peter H. Lori

 

 

 

 

Peter H. Lori

 

 

 

Assistant Treasurer

 

 

 

WUVC LICENSE PARTNERSHIP G.P.

 

 

 

By:

Univision of Raleigh, Inc., general partner

 

 

 

 

 

By:

/s/ Peter H. Lori

 

 

 

 

Peter H. Lori

 

 

 

Assistant Treasurer

 

 

 

KAKW LICENSE PARTNERSHIP, L.P.

 

UVN TEXAS L.P.

 

KDTV LICENSE PARTNERSHIP, G.P.

 

KFTV LICENSE PARTNERSHIP, G.P.

 

KMEX LICENSE PARTNERSHIP, G.P.

 

KTVW LICENSE PARTNERSHIP, G.P.

 

KUVI LICENSE PARTNERSHIP, G.P.

 

KUVN LICENSE PARTNERSHIP, L.P.

 

KUVS LICENSE PARTNERSHIP, G.P.

 

KWEX LICENSE PARTNERSHIP, L.P.

 

KXLN LICENSE PARTNERSHIP, L.P.

 

WGBO LICENSE PARTNERSHIP, G.P.

 

WLTV LICENSE PARTNERSHIP, G.P.

 

WXTV LICENSE PARTNERSHIP, G.P.

 

 

 

By:

Univision Television Group, Inc., general partner

 

 

 

 

 

By:

/s/ Peter H. Lori

 

 

 

 

Peter H. Lori

 

 

 

Assistant Treasurer

 

 

 

WLII/WSUR LICENSE PARTNERSHIP, G.P.

 

 

 

By:

Univision of Puerto Rico Inc., general partner

 

 

 

 

 

By:

/s/ Peter H. Lori

 

 

 

 

Peter H. Lori

 

 

 

Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

UNIVISION RADIO BROADCASTING PUERTO RICO, L.P.

 

UNIVISION RADIO BROADCASTING TEXAS, L.P.

 

 

 

By:

Univision Radio GP, Inc., general partner

 

 

 

 

 

By:

/s/ Peter H. Lori

 

 

 

 

Peter H. Lori

 

 

 

Assistant Treasurer

 

 

 

 

 

UNIVISION CLEVELAND LLC

 

UNIVISION TEXAS STATIONS LLC

 

 

 

By:

Univision Television Group, Inc., member

 

 

 

 

 

By:

/s/ Peter H. Lori

 

 

 

 

Peter H. Lori

 

 

 

Assistant Treasurer

 

 

 

UNIVISION NETWORK PUERTO RICO PRODUCTION LLC

 

 

 

By:

The Univision Network Limited Partnership, member

 

 

 

 

 

By:

Univision Communications, Inc., general partner

 

 

 

 

 

 

 

By:

/s/ Peter H. Lori

 

 

 

 

 

Peter H. Lori

 

 

 

 

Chief Accounting Officer

 

 

 

 

 

UNIVISION CONSUMER PRODUCTS, INC.

 

 

 

 

 

By:

/s/ Andrew W. Hobson

 

 

 

Andrew W. Hobson

 

 

Executive Vice President, CFO & Treasurer

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Maurice E. Washington

 

 

Name:

Maurice E. Washington

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender and L/C Issuer

 

 

 

By:

/s/ Christopher T. Ray

 

 

Name:

Christopher T. Ray

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CITICORP USA, INC.

 

as a Lender

 

 

 

By:

/s/ J. Gregory Davis

 

 

Name:

J. Gregory Davis

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

By:

/s/ Lee S. Buckner

 

 

Name:

Lee S. Buckner

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Kristine E. Lapic

 

 

Name:

Kristine E. Lapic

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

By:

/s/ Richard T. Tavrow

 

 

Name:

Richard T. Tavrow

 

Title:

Director, Banking Products

 

 

Services, US

 

 

 

 

 

By:

/s/ Pamela Oh

 

 

Name:

Pamela Oh

 

Title:

Associate Director

 

 

Banking Products Services, US

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.,

 

as a Lender

 

 

 

By:

/s/ Raymond Ventura

 

 

Name:

Raymond Ventura

 

Title:

Deputy General Manager

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Richard Vian

 

 

Name:

Richard Vian

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK,

 

as a Lender

 

 

 

By:

/s/ John E. Foote

 

 

Name:

John E. Foote

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA,

 

NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Xiaojing Li

 

 

Name:

Xiaojing Li

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

 

BANCO BILBAO VIZCAYA

 

ARGENTARIA S.A.,

 

as a Lender

 

 

 

By:

/s/ Giampaolo Consigliere

 

 

Name:

Giampaolo Consigliere

 

Title:

Vice President

 

 

Global Trade Finance

 

 

 

By:

/s/ Hector O. Villegas

 

 

Name:

Hector O. Villegas

 

Title:

Global Corporate Banking

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING
CORPORATION, NEW YORK,

 

as a Lender

 

 

 

By:

/s/ Yoshihiro Hyakutome

 

 

Name:

Yoshihiro Hyakutome

 

Title:

Joint General Manager

 

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, LTD.,

 

NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Jim C.Y. Chon

 

 

Name:

Jim C.Y. Chon

 

Title:

Vice President and General Manager

 

--------------------------------------------------------------------------------


 

 

E. SUN COMMERCIAL BANK LTD.,

 

LOS ANGELES BRANCH,

 

as a Lender

 

 

 

By:

/s/ Benjamin Lin

 

 

Name:

Benjamin Lin

 

Title:

EVP and General Manager

 

--------------------------------------------------------------------------------


 

 

BANK OF COMMUNICATIONS,

 

NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Shelley He

 

 

Name:

Shelley He

 

Title:

Deputy General Manager

 

--------------------------------------------------------------------------------